DETAILED ACTION
In Applicant’s Response filed 12/15/21, Applicant has amended claims 1, 8, 12, 14, 25, 27, and 28; added new claims 29-30; and amended the specification. Claims 2-3, 17, 19 and 21 have been cancelled. Currently, claims 1, 4-16, 18, 20 and 22-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-15, 20, 22, 24-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Rogers (US 2013/0167847) and further in view of Adams (US 2011/0041995).
With respect to claim 1, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses that 
Capote does not, however, explicitly disclose that said distal opening is axially collected into a lumen defined by said sheath and wherein said axially collected sheath forms at least one valley fold.
Rogers teaches various drapes for covering surgical equipment wherein said drapes are accordion folded into a compact, collapsed configuration (as shown i.e. in fig 5) whereby a distal opening (opening surrounded by elastic band 17 in fig 5) is axially collected into a lumen defined by said sheath (the folding pattern provides axial collection of the sheath as shown in fig 5 and the opening surrounded by elastic band 17 is located interiorly of not only the band 17 but, also, the material forming the tubular sheath structure of the drape as shown in fig 5 and thus is interpreted as being located in the lumen or opening inside the tubular sheath) and wherein said axially collected sheath forms at least one valley fold (as shown in fig 5, at least one accordion fold is provided; each accordion fold is interpreted as including a valley fold and corresponding mountain fold to provide the zig-zag or accordion configuration). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have folded the thin tubular sheath of Capote in view of Rogers and further in view of Adams to form a plurality of accordion folds such that said distal opening is axially collected into a lumen defined by said sheath and wherein said axially collected sheath forms at 
With respect to claim 4, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 1) and Adams further discloses at least one visible marking on said sheath when axially collected, said marking indicating the position of said at least one valley fold (a hand with arrow indicia 412 is used to illustrate that the user’s hands are to be placed in the cuff 102; therefore, the indicia is interpreted as marking the location of the valley fold forming cuff 102; para [0026]; figs 4F and 4G). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Capote in view of Rogers and further in view of Adams to add at least one visible marking on said sheath when axially collected, said marking indicating the position of said at least one valley fold, as in Adams, in order to assist with use of the drape.
With respect to claim 7, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses a method for covering a surgical device having an extension (the device of Capote is for covering instruments having elongated support arms, elongated extensions and/or power and communications cords extending therefrom – para [0010]; fig 2A shows a person inserting an elongated instrument into an opening 26 in cover 20 and thus is interpreted as disclosing a method of covering a surgical device; para [0037]), comprising:
Providing the surgical drape (as shown in fig 2A the cover 20 is provided);
Inserting an extension of said surgical device through said distal opening of said thin tubular flexible sheath when axially collected (fig 2A shows a person inserting an elongated 
Axially extending said tubular sheath while covering at least a portion of said surgical device (the folded cover 20 shown in figure 2A is axially extended in order to be expanded to cover the elongated support arm 48 of instrument 50 as shown in fig 3 when a user grasps the loop members 28 and 30 as handles for pulling or draping the cover 20 over the elongated arm as described in para [0037]);
Closing said distal opening by said at least one distal fastener (tape 46 can be used to “seal” the second end 40 after an instrument is positioned within the opening – para [0038]; sealing the opening is interpreted to mean that the opening is closed – i.e. sealing the opening around an instrument closes the opening to prevent anything else from entering or exiting through the opening).
With respect to claim 8, Capote in view of Rogers and further in view of Adams discloses the method substantially as claimed (see rejection of claim 7) and Capote also discloses aligning the distal opening with said extension of said surgical device (the opening at end 40 is interpreted as being aligned with the extension of the instrument in order to allow the instrument to pass through the opening at end 40 to extend outside the cover 20 as described in para [0038]).

Rogers teaches various drapes for covering surgical equipment wherein said drapes are accordion folded into a compact, collapsed configuration (as shown i.e. in fig 5) whereby a distal opening (opening surrounded by elastic band 17 in fig 5) is axially collected (the folding pattern provides axial collection of the sheath as shown in fig 5) and wherein said axially collected sheath forms at least one valley fold surrounding said distal opening (as shown in fig 5, at least one accordion fold is provided around the elastic band 17 which therefore surrounds the opening defined interiorly of band 17; each accordion fold is interpreted as including a valley fold and corresponding mountain fold to provide the zig-zag or accordion configuration). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have folded the thin tubular sheath of Capote in view of Rogers and further in view of Adams to form a plurality of accordion folds such that said distal opening is axially collected and forms at least one valley fold surrounding said distal opening, as in Rogers, in order to permit compact, space-saving storage prior to use. 
Capote also does not disclose that the valley fold surrounding said distal opening is sized and shaped for insertion of the user’s hands prior to inserting an instrument into said drape.
Adams, however, teaches a drape for covering an instrument arm (drape used to cover a C arm of a medical device – abstract) wherein the drape is folded such that a cuff 102 is provided at one end which is sized to permit placement of a user’s hands on both sides of the end of the drape as shown in figures 4F and 4G (hands 418A/B; para [0026-0027]) wherein the user’s hands are inserted into the cuff to position the edge of the drape in a desired location on 
With respect to claim 9, Capote in view of Rogers and further in view of Adams discloses the method substantially as claimed (see rejection of claim 7) but Capote does not disclose that closing comprises fastening a portion of said tubular sheath by at least one proximal fastener.
Rogers teaches a drape for covering surgical equipment (drape 10 in fig 2A) comprising a proximal end with an opening aperture (open end 11) and a distal end (end 12) wherein the drape includes a plurality of fasteners (tabs 14) spaced along the drape (as shown in fig 2A) where at least one fastener is positioned at the proximal opening aperture (as shown in fig 2A a tab 14 is located at a position close to but spaced apart from the open end 11 – i.e. at reference numeral “15” in fig 2A) and wherein the fasteners (tabs 14) can be wrapped around the drape to gather excess material (para [0054]) and thus are interpreted as being used to “close” the drape (wrapping the tabs to gather excess material cinches the drape in close proximity to the covered instrument and is interpreted as thereby closing off the interior passage within the tubular sheath).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added at least one proximal fastener to the drape of Capote in view of Rogers and further in view of Adams wherein the fastener is used for closing the 
With respect to claim 10, Capote in view of Rogers and further in view of Adams discloses the method substantially as claimed (see rejection of claim 7) and Capote further discloses that said axially extending comprises inverting the thin tubular flexible sheath during said covering of said at least a portion of said surgical device (as shown in figure 2a, the member 22 is held upside down during insertion of the instrument for covering – i.e. the tapered end is pointed down instead of up).
With respect to claim 11, Capote in view of Rogers and further in view of Adams discloses the method substantially as claimed (see rejection of claim 7) and Capote further discloses that said inserting comprises inserting said extension through said distal opening into said lumen of said tubular sheath and out of said lumen through said proximal opening of said tubular sheath (when the instrument is inserted, a person inserts an elongated instrument into opening 26 at end 24 in cover 20 as shown in fig 2A; the instrument extends through the lumen or hollow interior space within member as shown in fig 3 and also extends through the opening at the opposing end 40 - para [0037-0038]).
With respect to claim 12, Capote discloses a surgical drape (protective cover 20; fig 1, 2A-B, 3) for covering a surgical device having an extension (fig 3 shows cover 20 used to cover an elongated support arm 48 of an instrument 50 in an operating room – para [0040]; the instrument is interpreted as being a surgical device since it is in an operating room), comprising: 

wherein said thin tubular flexible sheath (protective cover 20 has a hollow elongated member 22 made from a pliable material –para [0036]) is axially foldable (the protective cover may be folded in a variety of ways such as telescopically as shown in fig 2 – para [0059]; telescopically folding is interpreted as providing axial collection of the drape into folds); and

Capote does not, however, explicitly disclose that said sheath is axially foldable to form at least one valley fold surrounding said distal opening wherein a fold line of each valley fold is defined between two axially disposed portions of said tubular sheath.
Rogers teaches various drapes for covering surgical equipment wherein said drapes are accordion folded into a compact, collapsed configuration (as shown i.e. in fig 5) whereby the drape is configured as a tubular sheath (tubular configuration is shown i.e. in fig 5) having a distal opening (opening surrounded by elastic band 17 in fig 5) wherein the sheath is axially collected (the folding pattern provides axial collection of the sheath as shown in fig 5) and wherein said axially collected sheath forms at least one valley fold surrounding said distal opening (as shown in fig 5, at least one accordion fold is provided around the elastic band 17 which therefore surrounds the opening defined interiorly of band 17; each accordion fold is interpreted as including a valley fold and corresponding mountain fold to provide the zig-zag or accordion configuration) wherein a fold line of each valley fold is defined between two axially disposed portions of said sheath (the zig-zag configuration of the folds are interpreted such that each fold has a mountain part and a valley part, with a fold line at the intersection of these two parts – identified in annotated fig 5 below; the top and bottom edges of the sheath are 
Annotated Fig 5 of Rogers (US 2013/0167847)

    PNG
    media_image1.png
    358
    992
    media_image1.png
    Greyscale


Capote in view of Rogers does not, however, disclose that said at least one valley fold surrounding said distal opening is sized and shaped for insertion of the user’s hands into said fold on two sides of said distal opening.
Adams, however, teaches a drape for covering an instrument arm (drape used to cover a C arm of a medical device – abstract) wherein the drape is folded such that a cuff 102 is 
With respect to claim 13, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses at least one handling portion configured to allow manipulation of said thin tubular flexible sheath by hand (the loop members 28 and 30 provide a handle for pulling or draping cover 20 over an elongated arm or extension of an instrument – para [0037]).
With respect to claim 14, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 13) and Capote further discloses that said at least one handling portion comprises a handle connected to said thin tubular flexible sheath (the loop members 28 and 30 provide a handle for pulling or draping cover 20 over an elongated arm or extension of an instrument – para [0037]; the loop members 28/30 are connected to member 22 of cover 20 as shown in figures 1 and 2A).
With respect to claim 15, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not 
Rogers teaches an analogous drape for covering surgical equipment (drape 10 in fig 2A) comprising a proximal end with an opening aperture (open end 11) and a distal end (end 12) wherein the drape is pleated or accordion style drape material shown formed into an accordion tube (para [0031]; fig 2A; radial folds to form concertina folds are interpreted as being zig-zag or “accordion” folds). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have folded the thin tubular flexible sheath of Capote in view of Rogers and further in view of Adams radially to form a plurality of concertina folds as in Rogers in order to permit compact, space-saving storage prior to use. 
With respect to claim 20, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses that said thin tubular flexible sheath (member 22) has a circular cross-section (as shown in figures 1 and 2A).
With respect to claim 22, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose in the embodiment of figures 1, 2a-b and 3 that said distal opening aperture is at least 50% smaller than said proximal opening aperture. Capote does, however, teach a different embodiment that is shown in figure 4 where the cover (60) is tapered over a longer longitudinal distance (para [0041]) to provide a distal opening aperture (second opening 70) that is at the distal end (second end tip 72) where the distal opening aperture is at least 50% smaller than the proximal opening aperture (as shown in figure 4, the second opening 70 is less than 50% of 
With respect to claim 24, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses that said extension of said surgical device comprises an arm (elongated support arm 48 of an instrument 50 in an operating room – para [0040]) and wherein said distal opening aperture is sized to allow for insertion of said arm through (the second opening at end 40 is configured to allow an elongated instrument to extend outside of the protective cover 20 at the second end and thus is interpreted as being sized to permit the instrument to pass through the opening – see para [0038]).
	Capote does not, however, specifically disclose that the instrument arm is a “robotic” arm.
Capote does, however, teach that the protective cover is designed to meet the need for cleanliness in surgery rooms and computer component fabrication and manufacturing environments where elongated portions or extensions of instruments, such as robotic arms, are used in a clean or sterile environment (para [0008-0009]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have 
With respect to claim 25, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses at least one handling portion configured to allow manipulation of said thin tubular flexible sheath by the user’s hands (the loop members 28 and 30 provide a handle for pulling or draping cover 20 over an elongated arm or extension of an instrument – para [0037]).
With respect to claim 26, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose at least one proximal fastener positioned near said proximal opening and configured to close said aperture of said proximal opening. 
Rogers teaches a drape for covering surgical equipment (drape 10 in fig 2A) comprising a proximal end with an opening aperture (open end 11) and a distal end (end 12) wherein the drape includes a plurality of fasteners (tabs 14) spaced along the drape (as shown in fig 2A) where at least one fastener is positioned at the proximal opening aperture (as shown in fig 2A a tab 14 is located at a position close to but spaced apart from the open end 11 – i.e. at reference numeral “15” in fig 2A) and wherein the fasteners (tabs 14) can be wrapped around the drape to gather excess material (para [0054]) and thus are interpreted as being used to “close” the drape (wrapping the tabs to gather excess material cinches the drape in close proximity to the covered instrument and is interpreted as thereby closing off the interior passage within the tubular sheath).

With respect to claim 28, Capote in view of Rogers and further in view of Adams discloses the method substantially as claimed (see rejection of claim 7)
Capote does not, however, disclose that said surgical drape includes at least one visible marking designed to mark said distal opening of said sheath; said method further including guiding orientation of said surgical drape relative to said extension using said at least one visible marking during inserting.
Adams, however, teaches this method because in Adams, the drape includes a hand with arrow indicia 412 near the distal end and opening of the drape as shown in fig 4G to illustrate that the user’s hands are to be placed in the cuff 102. The directions provided by the indicia to place the user’s hands in the cuff 102 guides orientation of the drape relative to an extension of a device that is being inserted because as shown in figure 4G, using this indicia for placement of the hands allows the user to position the drape on an object (see fig 4G; para [0026]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Capote in view of Rogers and further in view of Adams to add at least one visible marking designed to mark said distal 
With respect to claims 29-30, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Rogers also teaches that when the drape is in an axially collected configuration (as shown in fig 5), said fold line is disposed at an interior location relative to another portion of said sheath (as shown in the 2nd annotated fig 5 below, the fold lines are disposed at an interior location of the sheath when it is in a collected configuration) wherein said another portion of said thin tubular sheath is a surface of said thin tubular flexible sheath after deployment (even when the sheath is extended or “deployed” the fold lines will be disposed at an interior of the sheath as illustrated in figures 1A-1D which show accordion folded sheaths like the sheath in fig 5 but in deployed arrangements). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the drape of Capote in view of Rogers and further in view of Adams so that when the drape is in an axially collected configuration, said fold line is disposed at an interior location relative to another portion of said sheath wherein said another portion of said thin tubular sheath is a surface of said thin tubular flexible sheath after deployment, as in Rogers, in order to provide folds that extend through the entire thickness of the material forming the sheath – from the interior to exterior – to enable folding of both surfaces for compact storage.
2nd Annotated Fig 5 of Rogers (US 2013/0167847)

    PNG
    media_image2.png
    382
    992
    media_image2.png
    Greyscale

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Rogers (US 2013/0167847) and Adams (US 2011/0041995A1) (with respect to claim 1) and further in view of Lund (US 2008/0119803).
	With respect to claim 5, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 1) but does not disclose that a length of said surgical drape when axially collected is at least 50% smaller than the length of said axially collected surgical drape in an axially extended state.
	Lund, however, teaches a method of folding an article wherein the article can be a thin plastic film that is difficult to store in an unfolded configuration such as i.e. a sheath (para [0077]) wherein the article is provided with z-folds (interpreted as being equivalent to accordion folds) to provide an axially collected configuration (the folds are interpreted as providing axial collection of the drape material) and fold the article into a compact configuration where the article is one-third of its original length (i.e. 66% smaller; para [0042]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective 
	With respect to claim 6, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 1) but does not disclose that a volume of said surgical drape when axially collected is at least 90% smaller than the volume of said surgical drape in an axially extended state.
	Lund, however, teaches a method of folding a device wherein the device can be a thin plastic film that is difficult to store in an unfolded configuration such as i.e. a sheath (para [0077]) wherein the device is provided with z-folds (interpreted as being equivalent to accordion folds) to provide an axially collected configuration (the folds are interpreted as providing axial collection of the drape material) and fold the device into a compact configuration where the device is one-third of its original length (i.e. 66% smaller; para [0042]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the folds of the device of Capote in view of Rogers and further in view of Adams to provide a folded configuration where a length of said surgical drape when axially collected is smaller than the length of said axially collected surgical drape in an axially extended state as taught by Lund in order to provide a compact configuration for storage prior to use.
volume of the drape when axially collected is at least 90% smaller than the volume of said surgical drape in an axially extended state. Lund does, however, teach that the device can be folded to be one third of the unfolded length or less (para [0044]). Also, Lund teaches folding not only along the length of the device but, also, providing additional folding to reduce other dimensions (para [0042]). Thus, Lund appreciates that the device can be folded to be 66% smaller than its original size or, even smaller than that. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the folds of the device of Capote in view of Rogers and Adams and further in view of Lund to further reduce the size of the folded device in order to provide a more compact configuration. Furthermore, it would have been obvious to fold the device so that, specifically, the device is at least 90% smaller than its unfolded size because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art. Additionally, there is a direct correlation between the length of a device and the volume of that device because the basic formula for determining volume is a calculation of the length x width x height – thus, increases or decreases in length will result in increases or decreases in the corresponding volume measurement and if the length of a device is reduced by a certain percent without any changes to the width or height, it follows that the calculated volume will also change by this same percent due to the direct correlation between these values. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, that a 90% reduction in the length of the device of Capote in view of Rogers .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Rogers (US 2013/0167847) and Adams (US 2011/0041995A1) (with respect to claim 1) and further in view of Orban, III et al (US 2006/0161137) (hereinafter “Orban”).
With respect to claim 16, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose at least one visible marking designed to mark said distal opening and/or a distal end of said thin tubular flexible sheath.
Orban, however, teaches a drape 304 (ECM drape which is a disposable sterile drape assembly designed to establish a sterile barrier between the non-sterile ECM camera arm 
and the sterile field of the surgical procedure – para [0056]) which includes visual indicators 310 for positioning or locating the drape of an endoscope camera manipulator arm wherein the visual indicators include a patch 312 and a patch 314 which is a peel and stick patch (para [0057; fig 10D and 10F; peel and stick patch is interpreted as being a “sticker”). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a visible marking as taught by Orban to the distal opening and/or distal end of the thin tubular flexible sheath of Capote in view of Rogers and further in view of Adams in order to assist with positioning or locating of the drape on an instrument arm.

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Rogers (US 2013/0167847) and Adams (US 2011/0041995A1) (with respect to claim 1) and further in view of Fischer et al (US 2011/0146694).
With respect to claim 18, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose that the device includes at least one proximal fastener positioned at an axial distance of at least 10 cm from said proximal opening aperture. 
Rogers teaches an analogous drape for covering surgical equipment (drape 10 in fig 2A) comprising a proximal end with an opening aperture (open end 11) and a distal end (end 12) wherein the drape includes a plurality of fasteners (tabs 14) spaced along the drape (as shown in fig 2A) wherein at least one fastener is provided near the distal end (as shown in fig 2A) and at least one fastener is positioned at an axial distance from the proximal opening aperture (as shown in fig 2A a tab 14 is located at a position close to but spaced apart from the open end 11 – i.e. at reference numeral “15” in fig 2A). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added at least one proximal fastener to the drape of Capote in view of Rogers and further in view of Adams wherein the fastener is positioned at an axial distance from said proximal opening aperture as taught by Rogers in order to allow the drape to be secured to a covered instrument at multiple locations to assist with positioning of the drape on the instrument.
Rogers does not, however, teach that the fastener is positioned at an axial distance of at least 10cm from the proximal opening aperture. This limitation is interpreted to mean that the or more from the proximal opening. As shown in figure 2A of Rogers, the tab 14 located closest to end 11 is spaced away from the opening at end 11 such that excess drape material is provided beyond the tab which is expected to create an overhang when the tab is tightened for securement about the covered instrument. However, Rogers is silent as to the exact location of the tabs 14 with respect to the open end 11.
Fischer, however, teaches a drape configured as a flexible tube having two ends (para [0030]; drape 100) and a fastener (bandage 20) positioned at an axial distance of at least 10 cm from one of the ends of the drape (the bandage is attached to the drape at a distance of about 12 cm or less from the end for a medium sized leg drape and at a distance of about 20cm or less from the end for a medium sized arm drape – para [0037]; distances of 12cm and 20cm are both distances of “at least 10cm”).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the proximal fastener on the device of Capote in view of Rogers and further in view of Adams so that the fastener is located at an axial distance of at least 10cm from the proximal end of the drape (and thus at least 10cm from the proximal opening at the proximal end), as taught by Fischer, because rearranging parts of an invention involves only routine skill in the art.
With respect to claim 23, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) but Capote does not disclose that said distal fastener is positioned within a distance of up to 15 cm from said distal opening. As shown in figure 1, however, the adhesive tape 46 is shown in a position directly adjacent to the perforated line which permits removal of tip 42 to provide an opening at 
Fischer, however, teaches a drape configured as a flexible tube having two ends (para [0030]; drape 100) and a fastener (bandage 20) positioned within a distance of up to 15cm from one of the ends of the drape (the bandage is attached to the drape at a distance of about 12 cm or less from the end for a medium sized leg drape – para [0037]; the range of 0-12cm falls within the claimed range of 0-15cm).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the distal fastener on the device of Capote in view of Rogers and further in view of Adams so that the fastener is located within a distance of up to 15cm from the distal end of the drape (and thus no more than 15cm from the distal opening at the distal end), as taught by Fischer, in order to position the fastener adjacent to the distal opening in order to allow the fastener to provide a complete and tight seal and, furthermore, because rearranging parts of an invention involves only routine skill in the art.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Capote, JR et al (US 2002/0151848) (hereinafter “Capote”) in view of Rogers (US 2013/0167847) and Adams (US 2011/0041995A1) (with respect to claim 1) and further in view of Al-Ali et al (US 2010/0317936).
With respect to claim 27, Capote in view of Rogers and further in view of Adams discloses the drape substantially as claimed (see rejection of claim 12) and Capote further discloses that said thin tubular flexible sheath (protective cover 20 has a hollow elongated member 22 made from a pliable material –para [0036]; pliable materials are easily bent and flexible; the member 22 of cover 20 is formed as a tubular sheath as shown in fig 1; the material forming member 22 of cover 20 is interpreted as being thin because the loop members 28 and 30 are shown in figs 1 and 2a as having a thin cross-sectional shape in comparison to an inserted instrument (comparison shown in fig 2a) and the thickness of the material of the sheath corresponds to the thickness of the loop members as shown in fig 1) has a longitudinal axis (inherent structural characteristic; longitudinal axis is interpreted as extending between the ends 24 and 40 of the cover 20 as shown i.e. in fig 1) wherein said sheath (20) has a distal end and a proximal end including said distal aperture and said proximal aperture (first opening 26 at first end 24 and a second opening is formed at second end 40 – para [0036;0038]), wherein said distal aperture is smaller than said proximal aperture (the member 22 is tapered at the second end 40 as shown in fig 1 and thus the opening formed at this end along perforated line 44 is smaller than the opening 26 formed at the wider first end 24 – para [0038]; fig 1), and wherein said distal aperture (opening at the second end 40) is larger than a width of an extension of a surgical device (the second opening at end 40 is configured to allow an elongated instrument to extend outside of the protective cover 20 at the second end and thus is interpreted as being 
	Capote does not, however, disclose that said surgical drape includes a visible marking on said sheath near said distal end and located on a circumferential portion of said sheath adjacent to said distal aperture. Adams, however, teaches this element because in Adams, the drape includes a hand with arrow indicia 412 near the distal end of the drape as shown in fig 4G to illustrate that the user’s hands are to be placed in the cuff 102 wherein the indicia is provided on the outer surface of the drape when in a tubular configuration as it is wrapped around an object and, therefore, is interpreted as being on a circumferential surface of the drape adjacent to the distal opening (as shown in fig 4G; para [0026]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Capote in view of Rogers and further in view of Adams to add a visible marking on said sheath near said distal end and located on a circumferential portion of said sheath adjacent to said distal aperture, as in Adams, in order to assist with use of the drape.
Capote also does not disclose that the center of the distal aperture is offset from the longitudinal axis of the sheath.
Al-Ali et al, however, teaches a sterile cover in figure 7 which includes an aperture that has a center that is offset from the longitudinal axis of the cover (see annotated fig 7 below).
ANNOTATED Fig 7 of Al-Ali et al (US 2010/0317936)

    PNG
    media_image3.png
    559
    1008
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the aperture at the distal end of the sheath of Capote in view of Jones and further in view of Adams so that the center of the distal aperture is offset from the longitudinal axis of the sheath, like the aperture in the cover of Al-Ali, in order to provide a better fit over a given piece of equipment and, also, because rearranging parts of an invention involves only routine skill in the art.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 12/15/21 have been fully considered as follows:
	Regarding the objections to the drawings, Applicant’s amendment to the specification to remove the reference numerals 602, 603, 605 and 607 has been noted and is sufficient to overcome the objections which, accordingly, have been withdrawn.

	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 12-15 have been fully considered but are not persuasive and therefore fail to overcome the rejections of record.
	Specifically, the Office has noted Applicant’s arguments on page 13 that the fold line defined between two radially disposed portions of the drape in Rogers is different from a fold line that is defined between two axially disposed portions of the sheath as recited in amended claim 12. The Office is not persuaded by this argument, however, because as discussed in the claim rejections above, the top and bottom edges of the sheath in Rogers are interpreted as being “two axially disposed portions” of the sheath since these edges are both disposed along the longitudinal axis of the drape and as shown in fig 5, the fold lines are located between the top and bottom edges of the sheath and, thus, are interpreted as being defined between these two portions. 
	The Office has also noted Applicant’s arguments on page 13 that it would not be obvious for Capote to incorporate valley folds into his cover because the cover is arranged with telescopic folds to provide a compact or flat package configuration. The Office respectfully disagrees. The intended purpose of providing folds in the device of Capote is to permit axial 
	The Office has also noted Applicant’s argument on page 13 that “since Capote holds a proximal portion of his protective cover with one hand and lowers the instrument into the cover with the other hand, he would have no use for valley folds, as his hands would be otherwise occupied”. The Office is not persuaded by this argument, however, because providing valley folds in the drape of Capote would not prevent a user from holding the cover with one hand and lowering an instrument into the cover with the other hand if the user desired to use the drape of Capote in this manner. 
	The Office has also noted Applicant’s arguments on page 13 that it would not be obvious to replace the accordion folds in Rogers with “folds that extend between axially disposed portions” as claimed because axially oriented folds might interfere with sliding of the drape over equipment and would prevent the drape from extending axially. The Office is not persuaded by these arguments, however, since Rogers has been interpreted as teaching folds that are defined between two axially disposed portions of said sheath as recited in amended claim 12 (as discussed in the claim rejections and arguments presented above).
	The Office has also noted Applicant’s arguments on page 14 that a person skilled in the art would not be inclined to combine Rogers’ tubular drape with Adams’ flat rectangular drape but the Office is not persuaded by these arguments because the test for obviousness is not 
	Thus, for at least the reasons provided above, the Office maintains that the prior art of record reads on claim 12 substantially as recited in the present application.
	The Office has also noted Applicant’s arguments on pages 14-15 regarding claims 1, 4-16, 18, 20 and 22-28 but for at least the same reasons as provided above with respect to claim 12, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786